


    
EXHIBIT 10.1


SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (this “Agreement”) is entered into by and
between Diebold, Incorporated (the “Company”) located at 5995 Mayfair Road,
North Canton, Ohio 44720 and George S. Mayes, Jr. (“Executive”).
WITNESSETH:
WHEREAS, effective on July 24, 2015, (the “Separation Date”), Executive was
separated from his employment with the Company as its Executive Vice President
and Chief Operating Officer and from any and all other offices of the Company,
and from any other position, office or directorship of any other entity for
which Executive was serving at the request of the Company; and
WHEREAS, the Company and Executive desire to set forth the payments and benefits
that Executive will be entitled to receive from the Company in connection with
the cessation of his employment with the Company; and
WHEREAS, the Company and Executive wish to resolve, settle and/or compromise
certain matters, claims and issues between them, including, without limitation,
Executive’s separation from the offices he held and from his employment with the
Company.
NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Executive hereby agree as follows:
1.Separation. Effective on the Separation Date, Executive’s employment with the
Company, its subsidiaries and related or affiliated companies, and his position
shall terminate. Executive will further resign, effective on the Separation
Date: (a) from all other offices of the Company to which he has been elected by
the Board of Directors of the Company (the “Board”), or to which he has
otherwise been appointed; (b) from all offices of any entity that is a
subsidiary of, or is otherwise related to or affiliated with, the Company; (c)
from all administrative, fiduciary or other positions he may hold with respect
to arrangements or plans for, of or relating to the Company; and (d) from any
other directorship, office, or position of any corporation, partnership, joint
venture, trust or other enterprise (each, an “Other Entity”) insofar as
Executive is serving in the directorship, office, or position of the Other
Entity at the request of the Company. The Company hereby consents to and accepts
said resignations.


2.Separation from Service. For purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), Executive shall incur a separation of
service, within the meaning of Section 409A of the Code (a “Separation from
Service”), on the Separation Date.


3.Additional Compensation and Benefits. In consideration of the promises made by
Executive in this Agreement and subject to the conditions hereof, the Company
agrees to the following:












--------------------------------------------------------------------------------




a.
Severance Payment.



(i)
Provided that Executive is not in material breach of any of the terms of this
Agreement, the Company will make the following payment to Executive: A lump sum
amount in the amount of Two Million Thirty Five Thousand Dollars ($2,035,000.00)
paid in accordance with the normal payroll procedures of the Company on a
Company payroll date which is after the eighth day Executive signs this
Agreement and does not revoke it and is within forty five (45) days of the
Separation Date (unless Executive is subject to a hold as set forth in Section
24), which amount is equal to two (2) multiplied by the sum of the following:
(A) Executive’s base salary of Five Hundred Fifty Thousand Dollars ($550,000)
and (B) Executive’s 2015 annual target bonus of Four Hundred Sixty Seven
Thousand Five Hundred Dollars ($467,500).



(ii)
Additionally, provided that Executive is not in material breach of any of the
terms of this Agreement, the Company shall make the following payment to
Executive within two and one-half (2½) months after the calendar year that
includes the Separation Date: The actual bonus that would have been payable to
Executive for the calendar year that includes the Separation Date based on
actual performance if Executive had remained employed through the end of such
calendar year; provided however, that such amount shall be adjusted on a pro
rata basis based on the number of days Executive was actually employed during
the bonus plan year in which the Separation Date occurs. For the above bonus
calculation, the Company shall calculate the personal component (20%) of the
bonus at the Executive’s target level.



(iii)
Executive understands that (A) the amounts paid after the Separation Date under
this Agreement will not be treated as pensionable earnings under any pension or
retirement plan, and (B) he will not be permitted to make any additional
contributions to the Diebold, Incorporated 401(k) Savings Plan, and (C) these
payments will not give rise to the accrual of any benefits.



b.
Accrued Salary and Vacation. Executive will be paid for unpaid salary through
the Separation Date and for all accrued and unused vacation days on the first
ordinary Company payroll date following the Separation Date or earlier if
required by applicable law. Executive will be eligible for no other salary,
vacation or paid time off.



c.
Stock Options and Restricted Stock Units.



(i)
All outstanding and unvested stock options shall immediately vest and shall
remain exercisable for a period of twelve (12) months after any blackout period
in effect on the Separation Date or the last day of the option term, whichever
occurs first. The blackout period based upon the quarterly earnings release was
in effect from the Separation Date through July 31, 2015. All outstanding and
vested stock options shall remain exercisable for such period as provided under
the applicable award agreement but in no event later than the last day of the
option term. Additionally, from time to time, the Company may declare “blackout”
periods with respect to designated employees of the Company during which such
employees are prohibited from engaging in certain transactions in Company
securities.  The scheduled expiration date of stock options pursuant to this
subsection shall automatically, and without further notice to the option holder,
be extended by one business day for each business day of the blackout period
applied to the option holder, but in no case longer than the option term.
Company shall notify





--------------------------------------------------------------------------------




the Executive, in writing, of any “blackout period” which would result in the
extension of the expiration date of the options which, in no event, shall the
extension be later than the last day of the option term.


(ii)
All restrictions on any unvested shares of restricted stock and unvested
restricted stock units shall immediately lapse, with such shares and units
becoming nonforfeitable on a pro rata basis, as determined under this Section
3(c). The pro rata award shall equal the product of (x) and (y), where (x) is
the number of restricted stock shares or units subject to the award, and (y) is
a fraction, the numerator of which is the number of calendar months that
Executive was employed by the Company during the restriction period (with any
partial months counting as a full month for this purpose) and the denominator of
which is the number of months in the restriction period. The timing of the
delivery of any shares on account of the vesting of any restricted share units
will be determined under the terms of the Company’s 1991 Equity and Performance
Incentive Plan (as most recently amended and/or restated, the “1991 Plan”) and
the award agreements thereunder. Exhibit A contains the calculation of pro-rated
restricted stock or restricted units based on the formula above. If there is any
discrepancy between the calculations on Exhibit A and the formula above, the
calculations based on the formula above shall be used.



(iii)
Executive hereby agrees that the payments made under this Agreement constitute
full and adequate consideration for any changes in rights, including without
limitation with respect to all awards granted to him under the 1991 Plan and any
other plan.



d.
Performance Shares and Turnaround Grant. Unearned performance shares and
performance units shall be paid out on a pro rata basis, as determined under
this Section 3(d). The pro rata award shall equal the product of (x) and (y),
where (x) is the award Executive would have earned based on actual performance
measured as of the end of the respective performance period and (y) is a
fraction, the numerator of which is the number of calendar months that Executive
was employed by the Company during the performance period (with any partial
month counting as a full month for this purpose) and the denominator of which is
the number of months in the performance period. Any such awards will be paid to
Executive at the same time eligible participants are paid. Exhibit A contains
the calculation of pro-rated performance shares and/or performance units to
which Executive may be entitled.

If Executive has any performance shares under the Turnaround Grant, Executive
forfeits any rights Executive had in those performance shares that have not been
paid out to the Executive prior to the Separation Date and Executive agrees that
no payment will be made by the Company to Executive for the performance shares
covered by the Turnaround Grant Agreement.
e.
Health Care and Life Insurance Coverages. Provided that Executive is not in
material breach of any of the terms of this Agreement, Executive will be
eligible to continue participation in the Company’s medical, dental, and vision
benefits, the Executive Long-Term Disability Plan, and the Company-paid basic
group life insurance benefits for one hundred and four (104) weeks following the
Separation Date. Such benefits shall be provided to Executive at the same
coverage level and cost to Executive as in effect immediately prior to
Executive’s Separation Date, subject to the terms of the applicable benefit
plans including, but not limited to, Executive’s timely payment of any employee
contributions necessary to maintain participation, and thereafter Executive
shall be eligible to continue his participation in the Company’s health care
plan in accordance with COBRA. Notwithstanding the above,





--------------------------------------------------------------------------------




these medical, dental, vision and Company-paid basic life insurance benefits
shall be discontinued prior to one hundred and four (104) week anniversary of
the Separation Date in the event Executive receives substantially similar
benefits from a subsequent employer, as determined solely by the Company in good
faith. For purposes of enforcing this offset provision, Executive shall be
deemed to have a duty to keep the Company informed as to the terms and
conditions of any subsequent employment and the corresponding benefits earned
from such employment, and shall provide, or cause to provide, to the Company in
writing correct, complete, and timely information concerning the same. Company
shall reimburse Executive for all out of pocket costs up to the amount of $4,000
related to an executive physical of Executive if the executive physical occurs
before March 31, 2016.


f.
Professional Fees. The Company and Executive acknowledge and agree that each
shall be responsible for the payment of their respective legal fees and costs
(and related disbursements) incurred in connection with Executive’s separation
and the negotiation and execution of this Agreement.



g.
Outplacement Services. The Company will assist Executive in finding other
employment opportunities by providing to him, (i) at the Company’s limited
expense, professional outplacement services through a provider of the Company’s
choice or (ii) an amount of Ten Thousand Dollars ($10,000) to be used for
outplacement services at a provider of Executive’s choice. Such outplacement
services, or Company’s obligation to pay for such services, shall terminate when
Executive finds other employment. However, in no event shall such outplacement
services, or Company’s obligation to pay for such services, continue for more
than two (2) years following the Separation Date. If Executive chooses to obtain
services from a provider of his choice, Executive cannot use Company’s provider
of services and Executive must direct his outplacement provider to send Company
invoices for such services (up to the amount of $10,000) within sixty days after
the services are provided.



h.
Retirement and 401(k) Plans. Executive’s post-Separation Date eligibility to
participate, if any, in the Diebold, Incorporated (i) 401(k) Savings Plan and
(ii) 401(k) Restoration Supplemental Executive Retirement Plan, (collectively,
the “Retirement Plans”) shall be as set forth in the respective Retirement Plan
documents.



i.
Business Expenses. Within two (2) weeks after the Separation Date, Executive
will file a final expense report covering any last expenses incurred on behalf
of the Company. Thereafter, the Company will either (i) reimburse Executive for
any pending, reasonable business-related credit card charges for which Executive
has not already been reimbursed, or (ii) pay such charge directly to the
card-issuing bank. Such reimbursement will be made no later than thirty (30)
days after the final expense reimbursement request has been submitted to the
Company. Executive hereby authorizes the Company to deduct from monies to be
paid to Executive under this Agreement any balance remaining on Executive’s
Company credit card account after such (i) reimbursement or (ii) direct payment.
Only those expenses incurred by Executive prior to the Separation Date shall be
eligible for reimbursement.



j.
Financial Planning Benefit. The Company shall provide Executive with his
financial planning benefit of up to Ten Thousand Dollars ($10,000) for the
calendar years 2015 and 2016.







--------------------------------------------------------------------------------




k.
Other Compensation and Benefits. Except as specifically set forth herein,
Executive is due no other compensation or benefits. Executive acknowledges that
as of the date of entering into this Agreement, Executive is no longer entitled
to any benefits on account of a termination in connection with a
change-in-control of the Company.



l.
Separate Payments. Each payment and each reimbursement to Executive under the
provisions of this Agreement will be considered a separate payment and not one
of a series of payments for purposes of Section 409A of the Code.



4.Non-Competition.


a.
For a period of two (2) years after the Separation Date, Executive shall not:
(A) directly or indirectly act in concert or conspire with any person employed
by the Company in order to engage in or prepare to engage in or to have a
financial or other interest in any business or any activity that he knows (or
reasonably should have known) to be directly competitive either with the
business of the Company as then being carried on or with any business, activity,
product or service which was under active development while Executive was
employed by the Company if such development was actively pursued or considered
during the two (2) year period preceding the Separation Date; or (B) serve as an
employee, agent, partner, shareholder, director, or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity that he knows (or reasonably should have known) to be
directly competitive either with the business of the Company as then being
carried on or with any business, activity, product or service which was under
active development while Executive was employed by the Company if such
development was actively pursued or considered during the two (2) year period
preceding the Separation Date (provided, however, that notwithstanding anything
to the contrary contained in this Agreement, Executive may own up to two percent
(2%) of the outstanding shares of the capital stock of a company whose
securities are registered under Section 12 of the Securities Exchange Act of
1934).



b.
In the event Executive violates any provision of this Section 4 as to which
there is a specific time period during which he is prohibited from taking
certain actions or from engaging in certain activities as set forth in such
provision, such violation shall toll the running of such time period from the
date of such violation until such violation shall cease. The foregoing shall in
no way limit the Company’s rights under Section 9(b) of this Agreement.



c.
Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Section 4 and this Agreement, and hereby acknowledges and agrees that the same
are reasonable in time and territory, are designed to eliminate competition
which otherwise would be unfair to the Company, do not stifle the inherent skill
and experience of Executive, would not operate as a bar to Executive’s sole
means of support, are fully required to protect the legitimate interests of the
Company and do not confer a benefit upon the Company disproportionate to the
detriment to Executive. Executive further acknowledges that his obligations in
this Section 4 are made in consideration of, and are adequately supported by the
payments by the Company to Executive described herein.



5.Non-Solicitation. For a period of two (2) years following the Separation Date
(the “Restricted Period”), Executive agrees that he will not: (A) employ or
retain or solicit for employment or arrange to have any other person, firm, or
other entity employ or retain or solicit for employment or otherwise




--------------------------------------------------------------------------------




participate in the employment or retention of any person who is an employee or
consultant of the Company; or (B) solicit suppliers of Company or solicit
customers of the Company to purchase goods or services then sold by the Company
or induce any such person to terminate his, her, or its relationship with the
Company.


6.Protected Information.


a.
The Company has advised Executive and Executive acknowledges that it is the
policy of the Company to maintain as secret and confidential all Protected
Information (as defined below), and that Protected Information has been and will
be developed at substantial cost and effort to the Company. Executive shall keep
in strict confidence, and shall not at any time, directly or indirectly,
divulge, furnish, or make accessible to any person, firm, corporation,
association, or other entity, nor use or suffer to be used in any manner, any
Protected Information, or cause any such Protected Information to enter the
public domain, without limitation as to when or how Executive may have acquired
such Protected Information.



b.
For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services that may be developed from time to time by the Company and
its agents or employees, including Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company,
is not Protected Information. Executive specifically acknowledges that Protected
Information includes any and all information, whether reduced to writing (or in
a form from which information can be obtained, translated, or derived into
reasonably usable form), or maintained in the mind or memory of Executive and
whether compiled or created by the Company, which derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from the disclosure or use of such information,
that reasonable efforts have been put forth by the Company to maintain the
secrecy of confidential or proprietary or trade secret information, that such
information was developed by and/or for the Company through substantial
expenditure of time, effort and money and constitutes valuable and unique
property of the Company, that such information is and will remain the sole
property of the Company, and that any retention or use by Executive of
confidential or proprietary or trade secret information after the termination of
Executive’s employment with, and performance of services for, the Company shall
constitute a misappropriation of the Company’s Protected Information.



c.
Executive may disclose Protected Information without breaching the terms of this
Agreement only if compelled to do so by a subpoena or a valid order of any
government officer or agency or of a court of competent jurisdiction,
specifically directing Executive to disclose the Protected Information, provided
that Executive shall attempt to avoid or resist such subpoena or order and, in
any event, shall notify the Company in writing of such subpoena or order not
less than five (5) days prior to any such disclosure.



d.
Executive acknowledges and agrees that he will abide by all requirements and
restrictions set forth in federal and state securities laws, including (but not
limited to) refraining from buying





--------------------------------------------------------------------------------




or selling the securities of the Company based on material nonpublic information
he acquired while he was employed by the Company and not disseminating such
material nonpublic information to others.


e.
Executive further acknowledges that his obligation of confidentiality shall
survive until and unless such Protected Information shall have become, through
no fault of Executive, generally known to the public or Executive is required by
law (as set forth in Section 6(c)) to make disclosure.



f.
Executive understands and agrees that Executive’s obligations under Sections 4,
5 and 6 of this Agreement are in addition to, and not in limitation or
preemption of, all other obligations that Executive may have to the Company with
respect to confidentiality, non-competition and non-solicitation under previous
employment agreements or other agreements with the Company (which obligations
remain in full force and effect) and general legal or equitable principles or
statutes. Nothing in this Section or any other confidentiality agreements
prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Executive does not need
the prior authorization of the Company or its Legal Department to make any such
reports or disclosures and Executive is not required to notify the Company that
Executive has made such reports or disclosures.



7.Release by Executive.


a.
Executive, for himself and his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of every kind),
hereby releases, dismisses, and forever discharges the Company, its current and
former affiliates and stockholders, and current and former directors, officers,
employees, and agents from, and agrees to indemnify the Company and each of them
against, any and all arbitrations, claims (including claims for attorney’s
fees), demands, damages, suits, proceedings, actions and/or causes of action of
any kind and every description, whether known or unknown, which Executive now
has or may have had for, upon, or by reason of any cause whatsoever (except that
this release shall not apply to the obligations of the Company arising under
this Agreement), against the Company (“Claims”), including but not limited to:



(i)
any and all Claims, directly or indirectly, arising out of or relating to: (A)
Executive’s employment with the Company; and (B) Executive’s separation from
employment as the Company’s Executive Vice President and Chief Operating Officer
and any other position described in Section 1 of this Agreement;



(ii)
any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion, sexual orientation, veteran status or disability arising under any
federal, state, or local statute, ordinance, order or law, including,
specifically, but without limiting the generality of the foregoing, any claims
under the Age Discrimination in Employment Act, as amended (the “ADEA”), Title
VII of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993, and Ohio Revised Code
Chapter 4112;





--------------------------------------------------------------------------------






(iii)
any and all claims of wrongful or unjust discharge or breach of any contract or
promise, express or implied;



(iv)
any and all claims under or relating to any and all employee compensation,
employee benefit, employee severance or employee incentive bonus plans and
arrangements; provided that he shall remain entitled to the amounts and benefits
specified in Section 3 above; and



(v)
any and all claims under any employment or severance agreement, including any
agreement that may provide for benefits upon a change in control.



b.
Executive understands and acknowledges that the consideration provided under
this Agreement is made for the purpose of settling and extinguishing all claims
and rights (and every other similar or dissimilar matter) that Executive ever
had or now may have or ever will have against the Company to the extent provided
in this Section 7.



c.
Executive further understands and acknowledges that:



(i)
The release provided for in this Section 7 including claims under the ADEA to
and including the date of this Agreement, is in exchange for the additional
consideration provided for in this Agreement, to which consideration he was not
heretofore entitled;



(ii)
He has been advised by the Company to consult with legal counsel prior to
executing this Agreement and the release provided for in this Section 7, has had
an opportunity to consult with and to be advised by legal counsel of his choice,
fully understands the terms of this Agreement, and enters into this Agreement
freely, voluntarily and intending to be bound;



(iii)
He has been given a period of twenty one (21) days to review and consider the
terms of this Agreement and the release contained herein, and that he may use as
much of the twenty one day period as he desires; and



(iv)
He may, within seven (7) days after execution, revoke this Agreement. Revocation
shall be made by delivering a written notice of revocation to Sheila Rutt, VP,
Chief Human Resources Officer at Diebold Incorporated, 5995 Mayfair Rd. N.
Canton, OH 44720-8077. For such revocation to be effective, written notice must
be actually received by her at the Company no later than the close of business
on the seventh day after Executive executes this Agreement. If Executive does
exercise his right to revoke this Agreement, all of the terms and conditions of
the Agreement shall be of no force and effect and the Company shall have no
obligation to satisfy the terms or make any payment to Executive as set forth in
Section 3 of this Agreement.



d.
For purposes of the above provisions of this Section 7, the “Company” shall
include its predecessors, subsidiaries, divisions, related or affiliated
companies, officers, directors, stockholders, members, employees, heirs,
successors, assigns, representatives, agents and counsel.







--------------------------------------------------------------------------------




e.
Notwithstanding the release of claims otherwise provided for in Section 7(a)
above, Employee expressly understands that nothing in this Agreement will
prevent Employee from (a) filing a charge or complaint with any federal, state
or local agency charged with the enforcement of (i) any employment laws
including the EEOC or (ii) any other laws (b) participating as a witness (or in
any other capacity) in such a charge or complaint or (c) cooperating with any
such agency. For the purposes of filing such a charge, participating in such a
charge or cooperating with any such agency in its investigation, Employee shall
not be in breach of the confidentiality provision contained in this Agreement or
any other provision contained in this Agreement. Executive understands that by
signing this Agreement he is waiving the right to recover any damages or to
receive other monetary relief or reinstatement to employment with the Company in
any claim or suit brought by or through the EEOC or any other state or local
deferral agency on his behalf.



f.
Executive agrees that he waives any claim that he might have to reemployment
with the Company, and agrees not to seek future employment with the Company.
Executive agrees that the Company has no obligation to employ, hire, or rehire
him, or to consider him for hire, and that this right of the Company is purely
contractual and is in no way discriminatory or retaliatory.



g.
Notwithstanding the above, the release under this Section 7 shall exclude any
and all rights to vested benefits under any of the Retirement Plans and the
Diebold Incorporated Retirement Plan for Salaried Employees, and shall also
exclude any breach or violation of this Agreement by the Company.



8.Disclosure. From the date of this Agreement through the end of the Restricted
Period, Executive will communicate the contents of Sections 4, 5, 6 and 8 of
this Agreement to any person, firm, association, or corporation which he intends
to be employed by, associated in business with, or represent. The Company agrees
that Executive may satisfy the requirements of this Section 8 by providing the
third party a copy of Sections 4, 5, 6 and 8, and such disclosure is not a
violation of this Agreement.


9.Breach; Arbitration.


a.
If Executive materially breaches any of the provisions of this Agreement, then
the Company may immediately terminate all remaining payments and benefits
described in this Agreement, and in addition, the Company shall be entitled to
obtain reimbursement from Executive of all payments and benefits already
provided pursuant to Section 3 of this Agreement, plus any expenses and damages
incurred as a result of the breach (including, without limitation, reasonable
attorneys’ fees), with the remainder of this Agreement, and all promises and
covenants herein, remaining in full force and effect.



(i)
The Company will not terminate pursuant to Section 9(a) any benefits in which
Executive had vested as of the Separation Date under the Retirement Plans.
Furthermore, Executive’s COBRA rights, if any, will not be reduced by any action
taken by the Company under Section 9(a).



(ii)
Executive may challenge any Company action under Section 9(a).







--------------------------------------------------------------------------------




b.
The parties agree that any disputes, controversies, or claims of whatever nature
arising out of or relating to this Agreement or breach thereof shall be resolved
through binding arbitration before a mutually agreeable arbitrator or
arbitrators, in accordance with the applicable rules of the American Arbitration
Association; provided, however, that the parties agree that in the event of any
alleged breach by Executive of any of his obligations under Sections 4, 5 and 6
of the Agreement, the arbitration requirements of this Section 9(b) shall not
apply, and that instead, the Company may elect, in its sole discretion, to seek
relief in either in the Court of Common Pleas of Summit County, Ohio or the
United States District Court for the Northern District of Ohio, and the parties
hereby consent to the exclusive jurisdiction of such court. In addition, in
connection with any such court action, Executive acknowledges and agrees that
the remedy at law available to the Company for breach by Executive of any of his
obligations under Sections 4, 5 or 6 of this Agreement would be inadequate and
that damages flowing from such a breach would not readily be susceptible to
being measured in monetary terms. Accordingly, Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies which the Company
may have at law, in equity or under this Agreement, upon adequate proof of
Executive’s violation of any provision of Sections 4, 5 or 6 of this Agreement,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage.



10.Continued Availability and Cooperation.


a.
Executive shall cooperate fully with the Company and/or with the Company’s
agents or counsel in connection with any present and future transition issues,
as well as any actual or threatened litigation or administrative proceeding
involving the Company that relates to events, occurrences or conduct occurring
(or claimed to have occurred) during the period of Executive’s employment by the
Company or during the Restricted Period. Executive shall not unreasonably
withhold his availability for such cooperation and, to the extent possible,
Company shall require such cooperation in a manner which does not unreasonably
interfere with Executive’s subsequent employment, if any. This cooperation by
Executive shall include, but not be limited to:



(i)
making himself reasonably available to consult with the Company and/or its
agents on transition issues related to his prior work at the Company;



(ii)
making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;



(iii)
making himself reasonably available for depositions or trial testimony and
cooperating in the preparation therefor;



(iv)
refraining from impeding in any way the Company’s prosecution or defense of such
litigation or administrative proceeding; and



(v)
co-operating reasonably in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.



b.
Executive shall be reimbursed by the Company for reasonable travel, lodging,
telephone and similar expenses incurred in connection with his cooperation
hereunder, which the Company shall reasonably endeavor to schedule at times not
conflicting with the reasonable requirements





--------------------------------------------------------------------------------




of any employer of Executive, or with the requirements of any third party with
whom Executive has a business relationship permitted hereunder that provides
remuneration to Executive. All such reimbursements shall be for expenses
incurred by Executive. In all events such reimbursement will be made no later
than thirty (30) days after an appropriate expense reimbursement request has
been submitted to the Company. Any expense reimbursed by the Company in one
taxable year in no event will affect the amount of expenses required to be
reimbursed or in-kind benefits required to be provided by the Company in any
other taxable year.


c.
Upon the Separation Date, Executive will update the Company as to the status of
all pending matters for which he was responsible or otherwise involved. Further,
Executive will make himself reasonably available following the Separation Date
for telephonic discussions with Company personnel regarding matters that
occurred prior to the Separation Date.



11.Successors and Binding Agreement.


a.
This Agreement, and all obligations of the Company and Executive hereunder,
shall be binding upon and inure to the benefit of, as applicable, any of their
heirs, successors and assigns, including, without limitation, any persons
acquiring, directly or indirectly, all or substantially all of the business
and/or assets of the Company whether by purchase, merger, consolidation,
reorganization, or otherwise (and such successor shall thereafter be deemed
included in the definition of “the Company” for purposes of this Agreement) but
shall not be otherwise assignable or delegable by the Company.



b.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and/or legatees.



c.
This Agreement is personal in nature. None of the parties hereto shall, without
the consent of the other parties, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Section
11(a) or 11(b). Further, no third party shall have any rights hereunder except
as provided in Section 11(a) or 11(b).



12.Non-Disclosure; Statements to Third Parties.


a.
All provisions of this Agreement and the circumstances giving rise hereto are
and shall remain confidential and shall not be disclosed to any person not a
party hereto (other than (i) Executive’s spouse, if any (ii) each party’s
attorney, financial advisor and/or tax advisor to the extent necessary for such
advisor to render appropriate legal, financial and tax advice, and (iii) persons
or entities that fall within the scope of Sections 4, 5, and 6 of this
Agreement, but only to the extent required by Section 8 of this Agreement),
except as necessary to carry out the provisions of this Agreement, and except as
may be required by law. Notwithstanding the foregoing, this Agreement may be
filed with or provided to the Securities and Exchange Commission or any other
governmental instrumentality or agency, including the Internal Revenue Service,
if the Company deems such filing or provision to be necessary.



b.
Because the purpose of this Agreement is to settle amicably any and all
potential disputes or claims among the parties, Executive shall not, directly or
indirectly, make or cause to be made any statements to any third parties
criticizing or disparaging the Company or commenting on





--------------------------------------------------------------------------------




the character or business reputation of the Company. Executive further hereby
agrees not to comment to others concerning the status, plans or prospects of the
business of the Company. For purposes of this Section 12(b), the “Company” shall
mean Diebold, Incorporated and its directors, officers, employees, predecessors,
parents, subsidiaries, divisions, and related or affiliated companies.
Similarly, the Board agrees that it shall not, directly or indirectly, make or
cause to be made any statements to any third parties criticizing or disparaging
Executive or commenting on the character or business reputation of Executive.


13.Notice. For all purposes of this Agreement (unless otherwise indicated
herein), all communications provided for herein shall be in writing and shall be
deemed to have been duly given when delivered by registered or certified mail,
addressed to the Company to the attention of Sheila Rutt, VP, Chief Human
Resources Officer, at Diebold, Incorporated, 5995 Mayfair Road, North Canton,
Ohio 44720-8077 and to Executive at his principal residence, as set forth in the
employment records of the Company, or to such other address as any party may
have furnished to the other in writing and in accordance herewith. Notices of
change of address shall be effective only upon receipt.


14.Return of Company Property. On the Separation Date, Executive will
immediately return to the Company (to the extent not already returned) all
Company property, including, without limitation, all equipment, software,
electronic files, computers, cell phones, smart phones, PDAs, and iPad devices,
and including, but not limited to, all documents and/or all other materials
(together with all copies, reproductions, summaries and/or analyses thereof)
which constitute, refer or relate to Protected Information.


15.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


16.No Representations. No agreements or representations, promises or
inducements, oral or otherwise, expressed or implied with respect to the subject
matter covered by this Agreement have been made by any of the parties that are
not set forth expressly in this Agreement and every one of them (if, in fact,
there have been any) is hereby terminated without liability or any other legal
effect whatsoever.


17.Entire Agreement. This Agreement shall constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and shall supersede
all prior verbal or written agreements, covenants, communications,
understandings, commitments, representations or warranties, whether oral or
written, by any party hereto or any of its representatives pertaining to such
subject matter; provided, however, that any Conditions of Employment
agreement(s) executed by Executive (the “Conditions”), the Retirement Plans, any
other plans described in Section 3, and any prior agreements pertaining to stock
options, bonuses, incentive or other forms of compensation, and any
corresponding rights of the Company for breach of any such obligations, shall
remain in full force and effect in accordance with their terms. Notwithstanding
the foregoing, (a) any change in control or employment agreement to which
Executive and the Company are parties (other than the Conditions) shall
terminate as of the Separation Date, and all of Executive’s rights under any
Company severance plans, programs, policies and arrangements (including, without
limitation, the Company’s Senior Leadership Severance Plan) shall be
extinguished as of the Separation Date and (b) if there




--------------------------------------------------------------------------------




is a conflict between the terms of this Agreement and the Conditions of
Employment agreement(s), this Agreement shall govern.


18.Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
under the laws of the State of Ohio.


19.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall nevertheless remain in full force and effect.


20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.


21.Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not part of this Agreement and shall not be used in
construing it.


22.Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.


23.No Admission. Each party hereto understands and acknowledges that this
Agreement shall in no way be construed as an admission by either party that it
has acted wrongfully or engaged in any violation of law, liability or invasion
of any of right, and further that any such violation, liability or invasion is
expressly denied by each party.


24.Tax Matters.


a.
The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling. Notwithstanding any other
provision of this Agreement, the Company does not guarantee any particular tax
result for Executive with respect to any payment provided to Executive
hereunder. Executive shall be solely responsible and liable for the satisfaction
of all taxes, penalties and interest that may be imposed on him or for his
account in connection with this Agreement (including, without limitation, any
taxes, penalties and interest under Section 409A of the Code), and neither the
Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold Executive harmless from any or all of such taxes, penalties or
interest.



b.
To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code. This Agreement shall be administered in
a manner consistent with this intent. Any reference in this Agreement to Section
409A of the Code will also include any proposed, temporary, or final regulations
or any other formal guidance promulgated with respect to Section 409A of the
Code by the U.S. Department of Treasury or the Internal Revenue Service. If
Executive’s termination of employment hereunder does not constitute a
“separation from service” within the meaning of Section 409A of the Code, then
any amounts payable hereunder on account of a termination of Executive’s
employment and which are subject to Section 409A of the Code shall not be paid
until Executive has experienced a “separation from service” within the meaning
of Section 409A of the Code. In addition, no





--------------------------------------------------------------------------------




reimbursement or in-kind benefit shall be subject to liquidation or exchange for
another benefit and the amount available for reimbursement, or in-kind benefits
provided, during any calendar year shall not affect the amount available for
reimbursement, or in-kind benefits to be provided, in a subsequent calendar
year. Any reimbursement to which Executive is entitled hereunder shall be made
no later than the last day of the calendar year following the calendar year in
which such expenses were incurred. Notwithstanding anything in this Agreement to
the contrary, if Executive constitutes a “specified employee” as defined and
applied in Section 409A of the Code, as of the Separation Date, to the extent
payments or benefits made hereunder constitute deferred compensation (after
taking into account any applicable exemptions from Section 409A of the Code),
and to the extent required by Section 409A of the Code, payments or benefits may
not commence to be paid to Executive until the earlier of: (i) the first day
following the six (6) month anniversary of Executive’s Separation Date, or (ii)
Executive’s date of death.


25.Indemnification by Company.


a.
Executive shall be indemnified with respect to any and all matters that arose
during his employment with the Company, whether arising from his status as
employee, officer or otherwise, to the maximum extent allowable under, and
subject to any conditions or limitations set forth in the Company’s Articles of
Incorporation, Code of Regulations, or applicable law. These indemnification
obligations shall survive expiration or termination of this Agreement. To the
best of his knowledge, Executive warrants that he has disclosed to the Company
all claims and circumstances and potential claims and circumstances that may
exist, or could reasonably be brought against him, concerning his past
activities as an employee that could reasonably be expected to result in a
material claim.



b.
For purposes of this Section 25, the “Company” shall include its predecessors,
subsidiaries, divisions, related or affiliated companies, officers, directors,
stockholders, members, employees, heirs, successors, assigns, representatives,
agents and counsel.

c.



SIGNATURE PAGE TO FOLLOW










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth below.
DIEBOLD, INCORPORATED
By: /s/Sheila M. Rutt                    


Date:     9/1/2015                
GEORGE S. MAYES, JR.
/s/ George S. Mayes, Jr.                     
Date:     9/1/2015                






